The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 11, 2015

                                       No. 04-15-00252-CR

                                        Luis SANCHEZ,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR6545
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        On June 5 2015, the district clerk filed a supplemental clerk’s record containing an
amended Certification of Defendant’s Right of Appeal, in which the trial court certified this “is a
plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
right of appeal.”

       The abatement of all appellate deadlines is hereby lifted, and the court reporter’s record is
due no later than July 22, 2015.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court